1

2
                             UNITED STATES DISTRICT COURT
3
                                   DISTRICT OF NEVADA
4
                                               ***
5

6    ROBERT FLUKER,                                  Case No. 3:17-cv-00299-MMD-CBC

7                                   Petitioner,                 ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                Respondents.
10

11         Petitioner’s Unopposed Motion to Extend Time for Filing Opposition to Motion to

12   Dismiss (ECF No. 29) is granted. Petitioner shall file his opposition on or before

13   September 19, 2019.

14         DATED THIS 12th day of July 2019.

15

16                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
